Case 1:20-cv-03010-APM Document 124-2 Filed 03/28/21 Page 1 of 3




  EXHIBIT 2
Case 1:20-cv-03010-APM Document 124-2 Filed 03/28/21 Page 2 of 3
                              Case 1:20-cv-03010-APM Document 124-2 Filed 03/28/21 Page 3 of 3


13. From January 1, 2008, to the present, produce        Google did not object to the date range of this     2010–Present: Terms for Spec 43
all documents addressing or discussing the setting       request but has offered to run a search string to
of Chrome’s default search feature, including the        locate information responsive to this request
number or percentage of devices with Google,             that is limited to a narrower time range.
Bing, Yahoo, DuckDuckGo, or any other general
search service set as the default in Chrome at           Therefore, the time period for which this search
particular points in time.                               string should be run is 2008 to the present as
                                                         originally requested by Plaintiffs.
16. From January 1, 2007, to the present, produce        Google did not object to the date range of this     2010–Present: Terms for Spec 43
all documents addressing or discussing the impact,       request but has offered run a search string to
value, or desirability of application preinstallation,   locate information responsive to this request
application placement, or preset defaults on             that is limited to a narrower time range.
devices.
                                                         Therefore, the time period for which this search
                                                         string should be run is 2008 to the present as
                                                         originally requested by Plaintiffs.
19. From January 1, 2002, to the present, produce        Google did not object to the date range of this     2005–Present: Terms for Specs
all communications between Google and Apple              request but has offered run search strings to       21(b), 21(j), 21(k)
relating to Google’s search partnerships with            locate information responsive to this request
Apple, including partnerships in general search and      that are limited to a narrower time range.          2007–Present: Terms for Spec 28
map-based searches.
                                                         Therefore, the time period for which all of these   2010–Present: Terms for Spec 43
                                                         search strings should be run is from 2002 to the
                                                         present as originally requested by Plaintiffs.
21. From January 1, 2007, to the present, produce        Google did not object to the date range of this     2014–Present: Terms for Specs 6–
all documents addressing or discussing:                  request but has offered run search strings to       7, 46, 41
a. Competition between Google’s Android OS and           locate information responsive to this request
Apple’s iOS operating systems;                           that are limited to a narrower time range.          2010–Present: Terms for Specs 13,
b. Consumer switching behavior between Android                                                               14, 17, 18, 20, 51, 26, 49(a)–(b)
and iOS on mobile devices;                               Therefore, the time period for which all of these
c. Competition between Apple Maps and Google             search strings should be run is from 2007 to the
Maps/Waze; and                                           present as originally requested by Plaintiffs.
d. Consumer switching behavior between Apple
Maps and Google Maps/Waze.



                                                                         2
